Citation Nr: 1222027	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an 
August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

The weight of the evidence shows that the Veteran has a current left shoulder disability which is related to a left shoulder injury incurred during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Analysis

The Veteran is claiming entitlement to service connection for a left shoulder disability, due to events that occurred during service.

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means: chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  
Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Turning to the Veteran's service treatment records (STRs), the July 2000 service entrance examination is negative for any shoulder-related complaints.  A left shoulder injury is documented in November 2000.  Subsequent STRS, dated in January 2001, November 2005 and  February 2006 show treatment for left shoulder pain, including physical therapy.  In March 2006, the Veteran underwent left shoulder surgery, and was diagnosed with left shoulder instability with recurrent dislocations/subluxations and tendinitis.  

After separating from service in August 2006, the Veteran filed the claim for a left shoulder disability in May 2007, less than one year later.

In July 2007, the Veteran underwent a VA examination.  She recounted that the onset of her condition was during service, and denied any overt or recent injury or trauma to her shoulder.  The Veteran reported symptoms of constant, radiating pain, and flare-ups occurring four to five times a week, resulting in 7 out of 10 pain.  Clinical findings showed that the left shoulder was nontender but with discomfort throughout, with forward flexion to 180, abduction to 180 and internal rotation to 90; crepitus was present.  X-ray results showed a normal left shoulder.  The examiner was unable to render a diagnosis in the absence of objective evidence on clinical examination to support the Veteran's claim of chronic left shoulder pain.  The Board notes that the claims file was not reviewed prior to the examination, nor was an MRI performed at the examination.

The Board is aware that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), and, absent a current chronic disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223   (1992).

However, despite the July 2007 VA examiner's opinion that a diagnosis could not be rendered, the Board, in affording the Veteran the benefit of reasonable doubt, concludes that she has a current left shoulder disability, as established through her post-service complaints of pain.  38 U.S.C.A. § 5107(b) (2011); 38 C.F.R. § 3.102 (2011).  The Veteran is competent to report symptoms of pain because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  There is nothing in the record which raises doubt as to the Veteran's credibility; she has consistently reported her symptoms at all times and within a year from separation from service.  See November 2007 and September 2008 statements and July 2007 VA examination.  The Board emphasizes that the documented left shoulder occurred in March 2006, just a few months from her service separation.  This, viewed in light of the fact that such complaints of pain are consistent with the Veteran's in-service complaints of pain, during which time she was diagnosed with a left shoulder disability, and that her claim was filed within one year of separation from service, establishes continuity of symptomatology of a left shoulder disability.

Accordingly, as the Veteran entered service with a normal left shoulder, incurred a left shoulder injury during service, and has established a nexus between her current left shoulder symptoms and in-service injury, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


